Citation Nr: 0829487	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-02 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tonsil cancer (claimed 
as throat cancer).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1992.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the benefits 
sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was diagnosed and treated for advanced squamous 
cell carcinoma of the tonsil in 2004.  The veteran contends 
that his tonsil cancer is related to multiple potential 
carcinogens, such as exposure to jet fumes, pesticides, oil 
fires and other environmental hazards while serving in the 
Persian Gulf.  Significantly, he does not contend that 
service connection is warranted for tonsil cancer due to his 
exposure to herbicides during his Vietnam era service.

There are two statements of record from physicians as to the 
etiology of the veteran's tonsil cancer.  In an October 2004 
letter, the veteran's private physician concluded that it was 
not beyond reason that exposure to one or more agents during 
the veteran's Persian Gulf service may have contributed to 
the development of his malignancy.  In a November 2004 
letter, another private physician stated that the veteran's 
exposure to environmental hazards during his service in the 
Persian Gulf could not be ignored as a contributing factor in 
the development of his cancer.  Both physicians emphasized 
that the veteran does not have a history of nicotine exposure 
or alcohol abuse.      

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.

Given the foregoing, the Board finds, on remand, the RO/AMC 
must solicit a medical opinion addressing the likelihood that 
the veteran's tonsil cancer is related to the environmental 
hazards to which he was exposed while serving in the Persian 
Gulf. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO/AMC also should obtain the veteran's up-to-date VA 
treatment records and private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for tonsil cancer since his 
separation from service.  Obtain 
outstanding VA treatment records that have 
not been associated with the claims file 
already.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule for VA examination(s) which 
address the current nature and etiology of 
his tonsil cancer.  A copy of the VA 
examination request should be included in 
the claims file.  The claims file must be 
provided to the examiner(s) for review and 
the examiner(s) must state that the claims 
file was reviewed in the examination 
report(s).  Based on a review of the 
claims file and the results of the 
veteran's physical examination, the 
examiner(s) should be asked to provide an 
opinion whether any current tonsil cancer, 
if diagnosed, is related causally to 
active service, to include his service in 
the Persian Gulf.  The examiner(s) also 
should address the medical opinions dated 
in October and in November 2004.  If an 
opinion cannot be provided without 
resorting to speculation, the examiner(s) 
should so state.  

3.  Thereafter, re-adjudicate the claim of 
service connection for tonsil cancer.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

